Filed 2/18/14 P.v. Torres CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C069510

                   Plaintiff and Respondent,                                     (Super. Ct. No. 08F05656)

         v.

JAIME TORRES et al.,

                   Defendants and Appellants.




         Defendants Jaime Torres, Sergio Torres, and Jose Gonzalez were charged (along
with several others) with murdering Jose Guerrero on Memorial Day in 2008.1 Sergio
pled no contest to the lesser included offense of voluntary manslaughter in exchange for a
middle term sentence of six years in prison. A jury found Jaime and Jose guilty of first



1      Because many of the people involved in this case have the same surnames, to
avoid confusion we will often refer to people by their first names. We will refer to
defendant Jose Gonzalez as Jose and to the victim, Jose Guerrero, as Guerrero.

                                                             1
degree murder and found true two sentence enhancement allegations (gang and firearm),
and the trial court sentenced them each to 50 years to life in prison.
       On appeal, Sergio challenges the portion of the court’s award of victim restitution
payable to Guerrero’s widow.
       For his part, Jaime contends there was insufficient evidence to convict him based
on the natural and probable consequences doctrine because the murder was not a
reasonably foreseeable consequence of the fight Jaime started. He also argues that the
jury instructions were erroneous because they did not allow the jury to consider whether
he might have been guilty of only second degree murder under the natural and probable
consequence doctrine, even if the shooter was guilty of first degree murder. Jaime also
contends his trial attorney was ineffective in: (1) failing to object to an instruction that a
perpetrator and an aider and abettor are “equally guilty” of the crime; and (2) failing to
object to part of the victim restitution that Sergio (and another defendant) had already
successfully opposed.
       Jose contends there was insufficient evidence to convict him as an aider and
abettor because “gang membership, plus presence” is not sufficient to establish aiding
and abetting liability. He also contends the trial court should have raised sua sponte the
issue of his trial counsel’s ineffectiveness in failing to secure the testimony of a particular
witness, or else this court should find on appeal that his counsel was ineffective.
       As detailed further below, Jaime and Jose each also join in various arguments
made by the other, and Jaime purports to join in Sergio’s restitution argument.
       We agree with Jaime that the jury instructions were erroneous because they did
not allow the jury to consider whether the defendants might have been guilty of only
second degree murder under the natural and probable consequence doctrine, even if the
shooter committed first degree murder. Consistent with our prior decisions on this issue,
we will reverse Jaime’s and Jose’s convictions and remand for retrial unless the People
accept reduction of the convictions to second degree murder. We also conclude (and the

                                               2
People concede) that there was insufficient evidence to support the award of victim
restitution to Guerrero’s widow, and we remand for new restitution hearings as to all
three defendants.
                    FACTUAL AND PROCEDURAL BACKGROUND
       For our purposes, the evidence need not be recited in detail. Suffice it to say that
in May 2008 Guerrero and his family, which included his wife, Celica, and two stepsons
who were Sureño gang members, were living at a house on Lindley Drive. They had
lived there for seven years.
       On Memorial Day, Guerrero was with some other family members in the garage
and driveway area of his house when a group of young men walked up, including one
wearing a red bandana across his face. That was Jaime, who is a Norteño gang member.
Also in the group was Jose, who is also a Norteño gang member.
       Jaime challenged Guerrero’s stepsons to come out and fight. Guerrero said he was
going to call the police and pulled out his cell phone. A physical struggle between Jaime
and Guerrero ensued. At some point, Jaime pulled out a gun. According to Guerrero’s
stepdaughter, Veronica, Guerrero was able to grab the gun and throw it away, but he
threw it in the direction of the group that Jaime came with. Another witness testified that
Guerrero “somehow hit the gun . . . out of [Jaime’s] hand, and it flew towards where the
group was.” Guerrero’s widow testified that it was Jaime who “threw [the gun] to where
the others were at.”
       Another member of the group of young men picked up the gun and told Guerrero
to let go of Jaime. When he did not do so, the man fired a shot, hitting a nearby van. The
man then stepped closer and shot Guerrero in the head.
       The People charged seven individuals, including Jaime, Jose, and Sergio, with
Guerrero’s murder. In May 2011, Sergio pled no contest to the lesser included offense of
voluntary manslaughter in exchange for a middle-term sentence of six years in prison. In
late August 2011, Jaime and Jose (along with another defendant who was ultimately

                                             3
acquitted) went to trial. At trial, Jose testified that he followed the group of young men
down Lindley toward Guerrero’s house but claimed he never got closer than “one house
over.”
         The prosecutor argued there was “high confidence that the gunman, the actual
killer was [Jose]” and that the shooter committed first degree murder. The prosecutor
further argued that to the extent they did not pull the trigger, the defendants were guilty
of the murder either because they aided and abetted the murder or because they
committed or aided and abetted the crime of fighting or challenging to fight and the
murder was a natural and probable consequence of that crime.
         The jury found both Jaime and Jose guilty of first degree murder and found true
two sentence enhancement allegations (gang and firearm). Jose moved to set aside the
verdict against him and for a judgment of dismissal on the ground that the prosecutor
interfered with his ability to call a witness, Shawn Siona, who would have corroborated
Jose’s testimony. The trial court denied that motion.
         The court ordered Sergio to pay Guerrero’s widow $4,500 in victim restitution.
The court later ordered Jaime and Jose to each pay $11,500 in victim restitution to
Guerrero’s widow.
         Sergio, Jaime, and Jose each filed timely notices of appeal.
                                        DISCUSSION
                                               I
                                 Sufficiency Of The Evidence
                                              A
                              Liability As An Aider And Abettor
         Jose contends the evidence was insufficient to support his conviction of murder on
the theory that he aided and abetted either the crime of fighting or challenging to fight or
the crime of murder because “gang membership, plus presence” is not sufficient to
establish aiding and abetting liability. This argument lacks merit, however, because Jose

                                               4
himself admits that under the jury instructions in this case, the prosecution offered three
different theories of his guilt: “The first theory was that Jose personally shot
Mr. Guerrero . . . . The second theory was that Jose had been a direct aider and abettor of
premeditated murder . . . . The third theory . . . was that Jose had aided and abetted
violation of Penal Code section 415 (fighting or challenging to fight) and that
premeditated murder had been a natural and probable consequence of that offense.”
       Jose’s challenge to the sufficiency of the evidence addresses only two of the three
theories of liability for the murder offered against him, i.e., that he was guilty as an aider
and abettor for aiding and abetting either the crime of murder or the crime of fighting or
challenging to fight (of which the murder was a natural and probable consequence). Jose
does not challenge the sufficiency of the evidence to support his conviction on the third
theory -- that he was the shooter. Under these circumstances, reversal is not required
absent an affirmative indication in the record that the verdict actually rested on a theory
that was not supported by substantial evidence. (See People v. Guiton (1993) 4 Cal. 4th
1116, 1129.) Because Jose points to nothing in the record to show that the jury’s verdict
rested on the theory that he acted as an aider and abettor -- as opposed to the theory that
he was the shooter -- his challenge to the sufficiency of the evidence is without merit.
       To the extent Jose frames this argument as a challenge to the jury instructions on
aiding and abetting -- on the theory that it is error to give instructions that, while correct
under the law, find no support in the evidence -- that recharacterization is to no avail. In
Guiton, the Supreme Court explained that “instruction on an unsupported theory is
prejudicial only if that theory became the sole basis of the verdict of guilt; if the jury
based its verdict on the valid ground, or on both the valid and the invalid ground, there
would be no prejudice, for there would be a valid basis for the verdict. [Accordingly,]
the appellate court should affirm the judgment unless a review of the entire record
affirmatively demonstrates a reasonable probability that the jury in fact found the
defendant guilty solely on the unsupported theory.” (People v. Guiton, supra, 4 Cal. 4th
5
at p. 1130.) As we have noted, Jose has failed to point to anything in the record that
shows the verdict against him was based on the conclusion that he acted as an aider and
abettor as opposed to acting as the perpetrator. Under these circumstances, even if it was
error to instruct the jury on the aiding and abetting theory with respect to Jose, no
prejudice has been shown.
       To the extent Jaime purports to join Jose in this recharacterized misinstruction
argument, we have no occasion to reach any other result, as by his bare joinder Jaime
fails to explain how the alleged misinstruction on aiding and abetting principles
prejudiced him. Indeed, we cannot see how legally correct instructions on aiding and
abetting liability could have prejudiced Jaime. There was evidence that Jaime
perpetrated the crime of fighting or challenging to fight, and as a consequence Guerrero
was killed. Jaime cannot argue (as Jose does) that he was merely present during the
fight. Under these circumstances, Jaime has failed to show any possible basis for finding
prejudice to him from legally correct aiding and abetting instructions.
                                              B
       The Murder As A Reasonably Foreseeable Consequence Of The Street Fight
       Joined by Jose, Jaime contends the evidence was insufficient to support his
conviction of murder based on the natural and probable consequences doctrine because of
the “unusual and unexpected intervening circumstance . . . that Guerrero himself took
[the] firearm [Jaime] had been using only as a bludgeon, and threw it toward a crowd of
Norte[ñ]os, one of whom picked up that gun and murdered Guerrero.” We disagree.
       Jaime acknowledges that he could be held liable for Guerrero’s murder as long as
it was a “natural and probable” consequence of the fight he instigated with Guerrero.
Under California law, “ ‘[a] “natural” consequence is one which is within the normal
range of outcomes that may be reasonably expected to occur if nothing unusual has
intervened.’ ” (People v. Leon (2008) 161 Cal. App. 4th 149, 158.) Jaime contends that
Guerrero’s act of “grab[bing the] gun” from Jaime and “toss[ing] it toward th[e] shooter”

                                              6
was not foreseeable and thus constituted “an unusual and unexpected intervening
circumstance” that precluded his conviction for murder.
       We first note that the factual predicate Jaime offers in support of his argument is
inconsistent with the applicable standard of review. Jaime asserts that “Guerrero was
able to grab the gun and throw it away, but he threw it in the direction of the group” that
Jaime came with. In support of this factual assertion, Jaime cites the testimony of
Guerrero’s stepdaughter, Veronica. As we have noted, however, another witness testified
that Guerrero “somehow hit the gun . . . out of [Jaime’s] hand, and it flew toward where
the group was.” When asked if it looked like Guerrero “just knocked the gun away or
actually was able to grab the gun away and then throw it,” the witness confirmed that
Guerrero “[k]nock[ed the gun] out of [Jaime’s] hand.” And Guerrero’s widow testified
that it was Jaime who “threw [the gun] to where the others were at.”
       Jaime admits that the substantial evidence standard of review applies to this
argument and that under that standard of review we “must review the whole record in the
light most favorable to the judgment below.” (People v. Johnson (1980) 26 Cal. 3d 557,
562.) In making his argument, however, he defies the standard of review and chooses the
testimony that best suits his purposes, not the testimony that is most favorable to the
judgment and, in particular, to the conclusion that the murder was the natural and
probable consequence of the fight Jaime started.
       As our Supreme Court noted in People v. Medina (2009) 46 Cal. 4th 913, under the
natural and probable consequences doctrine “[t]he precise consequence need not have
been foreseen.” (Id. at p. 927.) Instead, “ ‘ “ ‘it is enough that the defendant should have
foreseen the possibility of some harm of the kind which might result from his act.’ ” ’ ”
(People v. Cervantes (2001) 26 Cal. 4th 860, 871.) “To break the chain of causation, the




                                             7
intervening act must be an “ ‘ “ ‘unforeseeable . . . extraordinary and abnormal
occurrence.’ ” ’ ”2 (People v. Fiu (2008) 165 Cal. App. 4th 360, 371-372.)
       On the evidence here, there was nothing extraordinary or abnormal about either:
(1) Guerrero knocking the gun out of Jaime’s hand, with it ending up near Jaime’s
companions; or (2) Jaime himself throwing the gun toward his companions. Neither of
these scenarios constituted “an unusual and unexpected intervening circumstance.” Thus,
there was substantial evidence for the jury to reasonably find that Jaime was liable for the
first degree murder of Guerrero under the natural and probable consequences doctrine.
       As for Jose’s joinder in this argument, we again note that the prosecution
proceeded against Jose on multiple theories of liability for Guerrero’s murder. Even if
we were to find that, as to Jose, there was insufficient evidence to find that first degree
murder was a natural and probable consequence of the fight he aided and abetted
(because, for example, there was no evidence Jose was aware Jaime had a gun before
Jaime brought it out during the fight), we could reverse Jose’s conviction only upon a
showing to a reasonable probability, based on the record, that the jury found him guilty
on this theory, as opposed to the theory that he was the actual shooter. (See People v.
Guiton, supra, 4 Cal.4th at pp. 1129-1130.) Jose has not made any such showing.
Accordingly, this claim of evidentiary insufficiency is of no avail to Jose either.




2      The foregoing principles are general principles of proximate causation. That these
principles govern in determining what constitutes a natural and probable consequence for
purposes of the natural and probable consequences doctrine is evidenced by the Supreme
Court’s cite to People v. Schmies (1996) 44 Cal. App. 4th 38, 50 in Medina. (See People
v. Medina, supra, 46 Cal.4th at p. 927.) In the parenthetical attached to its cite to
Schmies, the Supreme Court specifically noted that Schmies was relevant because of its
discussion of “proximate cause principles.” (Medina, at p. 927.)

                                              8
                                              II
                                      Jury Instructions
                                              A
                 Foreseeability Of Deliberate And Premeditated Murder
       Joined by Jose, Jaime contends the trial court erred when it failed to instruct the
jury that under the natural and probable consequences doctrine an aider and abettor may
be culpable of a lesser offense than the perpetrator. More specifically, Jaime contends
the jury instructions given here “made it appear that if the perpetrator shot Guerrero with
deliberation and premeditation, then [Jaime] necessarily was guilty of first-degree
murder as well,” which Jaime contends is contrary to this court’s decision in People v.
Woods (1992) 8 Cal. App. 4th 1570.3 We agree.
       Like this case, Woods involved a murder charge based on aiding and abetting
liability and the natural and probable consequences doctrine. (See People v. Woods,
supra, 8 Cal.App.4th at p. 1579.) When the jury asked the trial court whether a defendant
could be found guilty of aiding and abetting second degree murder if the perpetrator of
the murder was guilty of first degree murder, the trial court answered, “No.” (Ibid.)
       On review, in a majority opinion written by Justice Scotland, with Justice Raye
concurring and Justice Sparks dissenting, this court agreed with the defendant that the
trial court had misinstructed the jury. (People v. Woods, supra, 8 Cal.App.4th at
p. 1580.) The court first discussed the statutory basis for aiding and abetting liability:
Penal Code section 31, which declares that “ ‘[a]ll persons concerned in the commission
of a crime,’ ” including an aider and abettor, “ ‘are principals in any crime so
committed.’ ” (Woods, at pp. 1581-1583.) The court then discussed the natural and
probable consequences doctrine, concluding that “in specifying an aider and abettor is



3     The continuing validity of Woods is currently before our Supreme Court. (See
People v. Chiu (Apr. 23, 2012) [nonpub. opn.], review granted Aug. 15, 2012, S202724.)

                                              9
liable for ‘any crime so committed’ by the perpetrator, the Legislature intended--
consistent with common law--that the aider and abettor is guilty not only of the criminal
act originally contemplated and abetted but also of any other crime by the perpetrator
which is a reasonably foreseeable consequence of the offense originally contemplated by
the aider and abettor.” (Id. at p. 1584.) The court then explained that “where ‘any crime
so committed’ by the perpetrator is determined to be first degree murder, it is murder in
the first degree for which section 31 assigns responsibility to an aider and abettor
provided said crime is a reasonably foreseeable consequence of the criminal act
originally contemplated by the perpetrator and the aider and abettor.” (Ibid.)
According to the court, “the continuing viability of the common law rule of aider and
abettor liability for reasonably foreseeable consequences of the criminal act originally
contemplated compels the conclusion that, in enacting section 31, the Legislature
intended that an aider and abettor may be found guilty of a lesser crime or lesser degree
of crime than the ultimate offense the perpetrator is found to have committed.” (Woods,
at pp. 1585-1586.) The court continued as follows: “While the perpetrator is liable for
all of his or her criminal acts, the aider and abettor is liable vicariously only for those
crimes committed by the perpetrator which were reasonably foreseeable under the
circumstances. Accordingly, an aider and abettor may be found guilty of crimes
committed by the perpetrator which are less serious than the gravest offense the
perpetrator commits, i.e., the aider and abettor and the perpetrator may have differing
degrees of guilt based on the same conduct depending on which of the perpetrator’s
criminal acts were reasonably foreseeable under the circumstances and which were not.”
(Id. at pp. 1586-1587.) The court explained that “[a]lthough necessarily included
offenses need not be charged, the perpetrator nevertheless committed them as he or she
committed the greater criminal offense,” and “[t]he fact the perpetrator cannot be found
guilty of both a greater and a necessarily included offense [citations] should not preclude
an aider and abettor from being found guilty of an uncharged, necessarily included

                                              10
offense when the lesser, but not the greater, offense is a reasonably foreseeable
consequence of the crime originally aided and abetted.” (Id. at pp. 1587-1588.) The
court concluded, “Therefore, in determining aider and abettor liability for crimes of the
perpetrator beyond the act originally contemplated, the jury must be permitted to consider
uncharged, necessarily included offenses where the facts would support a determination
that the greater crime was not a reasonably foreseeable consequence but the lesser
offense was such a consequence. Otherwise, . . . the jury would be given an unwarranted,
all-or-nothing choice for aider and abettor liability.” (Id. at p. 1588.)
       In People v. Hart (2009) 176 Cal. App. 4th 662, this court applied the reasoning of
Woods to a case that involved a charge of attempted murder. Recently, however, in
People v. Favor (2012) 54 Cal. 4th 868, the Supreme Court disapproved Hart. (Favor, at
p. 879, fn. 3.) In Favor, the Supreme Court noted that, “contrary to Hart’s
presupposition, attempted premeditated murder and attempted unpremeditated murder are
not separate offenses” because “[a]ttempted murder is not divided into different degrees.”
(Favor, at p. 876.) According to the court, “[b]ecause Woods involved murder--not
attempted murder--where there are different degrees of the offense, Hart’s reliance on
Woods’s lesser included offense analysis [wa]s misplaced.” (Favor, at p. 877.)
       As the court explained in Favor, deliberation and premeditation are relevant to the
crime of attempted murder because of subdivision (a) of Penal Code section 664, which
increases the punishment for attempted murder when the trier of fact finds that the
attempted murder was willful, deliberate, and premeditated. (People v. Favor, supra, 54
Cal.4th at p. 877.) In People v. Lee (2003) 31 Cal. 4th 613, the Supreme Court had held
that under section 664 “premeditation is not a required component of [an] aider and
abettor’s mental state.” (Favor, at p. 877.) In Favor, the court relied on Lee for the
principle that “an aider and abettor need not share the heightened mental state of the
direct perpetrator for the applicability of section 664(a)’s penalty provision. [Citation.]
Once the jury finds that the murder attempted was deliberate and premeditated, both the

                                              11
direct perpetrator and the aider and abettor are subject to section 664(a)’s penalty
provision.” (Favor, at p. 879.)
       The People contend that even though “Favor did not . . . address the analysis in
Woods” other than to point out that Woods involved the crime of murder, which, unlike
attempted murder, involves different degrees, defendants’ argument in this case based on
Woods nonetheless “fails under the Supreme Court’s reasoning in Favor.” But thereafter,
the People fail to point to any reasoning from Favor that supports their argument.
Instead, the People assert generally that under the natural and probable consequences
doctrine, an aider and abettor of a target offense can be held liable for “ ‘any reasonably
foreseeable offense committed as a consequence by the perpetrator.’ ” The People then
contend that “in examining whether a charged offense was reasonably foreseeable, the
Supreme Court has not analyzed the foreseeability of the charged offense element-by-
element.” In support of this proposition, the People cite People v. Medina, supra, 46
Cal.4th at pages 920-927. In Medina, however, the Supreme Court did not confront the
question we confront today. The issue in Medina was one of substantial evidence,
namely, was there sufficient evidence to support the jury’s finding that “the nontarget
offenses of murder and attempted murder were a natural and probable consequence of the
target offense of simple assault which [the defendants] had aided and abetted”? (Id. at
p. 916.) At no point in Medina did the Supreme Court address the distinction between
first degree murder and second degree murder, let alone hold or even suggest that an
aider and abettor may not be found guilty of the latter crime under the natural and
probable consequences doctrine when the perpetrator was guilty of the former. “[A]n
opinion is not authority for a proposition not therein considered.” (Ginns v. Savage
(1964) 61 Cal. 2d 520, 524, fn. 2.)
       Under our Supreme Court’s articulation of the natural and probable consequences
doctrine, an aider and abettor “is guilty not only of the offense he intended to facilitate or
encourage, but also of any reasonably foreseeable offense committed by the person he

                                              12
aids and abets.” (People v. Croy (1985) 41 Cal. 3d 1, 12, fn. 5, italics added.) The People
acknowledge as much. “Second degree murder is a lesser included offense of first degree
murder.” (People v. Blair (2005) 36 Cal. 4th 686, 745.) It follows that if the offense of
second degree murder was reasonably foreseeable, but the greater offense of first degree
murder was not, then under the natural and probable consequences doctrine an aider and
abettor could be found liable for the former offense but not for the latter. Nothing in
Medina or Favor undercuts this reasoning.
       With that in mind, we turn to the particular jury instructions given here. This is
not a case, like Woods, where the trial court expressly told the jurors they could not find
the defendants guilty of aiding and abetting second degree murder if the perpetrator of the
murder was guilty of first degree murder. Nevertheless, as we will explain, the jury
instructions here were misleading because they implied that the degree of murder of
which defendants were guilty as aiders and abettors depended solely on the degree of
murder of which the perpetrator was guilty.
       As relevant to the present issue, the jury instructions began by explaining that a
person may be guilty of a crime either because he was the perpetrator who directly
committed it or because he aided and abetted the perpetrator. The court then explained
the elements of aiding and abetting. The court then instructed the jury as follows:
       “Before you may decide whether defendant Juan Carlos Gonzalez, Jose Gonzalez
and or Jaime Torres is guilty of murder as an aider or abettor, you must first decide
whether any of them [is] guilty either directly or as an aider and abettor to fighting or
challenging to fight in violation of Penal Code Section 415.
       “To prove the defendant is guilty of murder as an aider and abettor, the People
must prove that:
       “One, the defendant is guilty either directly or as an aider and abettor of fighting
or challenging to fight;



                                              13
         “Two, during the commission of fighting or challenging to fight, a co-participant
in that crime committed the crime of murder;
         “And three, A, under all of the circumstances, a reasonable person in defendant’s
position would have known that the commission of murder in the first degree was a
natural and probable consequence of the commission of the fighting or challenging to
fight;
         “Or, three, B, under all of the circumstances, a reasonable person in defendant’s
position would have known that the commission of murder in the second degree was a
natural and probable consequence of the commission of fighting or challenging to fight.
         “A co-participant in a crime is the perpetrator or anyone who aided and abetted the
perpetrator. It does not include the victim or innocent bystander.
         “A natural and probable consequence is one that a reasonable person would know
is likely to happen if nothing unusual intervenes. . . .
         “[¶] . . . [¶]
         “To decide whether the crimes of murder and/or fighting or challenging to fight
were committed, please refer to separate instructions that I will give you on those
crimes.”
         Thereafter, in instructing the jury on murder, the court gave the following
instructions:
         “Homicide is the killing of one human being by another. Murder is a type of
homicide. And the defendants are charged with murder.
         “The defendants are charged in Count One with murder in violation of Penal Code
Section 187. To prove that the defendant is guilty of the crime as an aider and abettor,
the People must prove that:
         “One, the perpetrator committed an act that caused the death of another person;
         “And, two, when the perpetrator acted, he had a state of mind called malice
aforethought. [¶] There are two types of malice aforethought, express malice and

                                              14
implied malice. Proof of either is sufficient to establish the state of mind required for
murder.
       “The perpetrator acted with express malice if he unlawfully intended to kill.
       “The perpetrator acted with implied malice if:
       “One, he intentionally committed an act;
       “Two, the natural consequences of that act were dangerous to human life;
       “Three, at the time he acted, he knew his act was dangerous to human life;
       “And, four, he deliberately acted with conscious disregard for human life.
       “Malice aforethought does not require hatred or ill will toward the victim. It is a
mental state that must be formed before the act that causes death is committed. It does
not require deliberation or the passage of any particular time.
       “If you decide the defendant has committed murder as an aider and abettor, you
must decide whether it’s murder of the first or second degree.
       “A perpetrator is guilty of first degree murder if the People have proved that he
acted willfully, deliberately, and with premeditation.
       “The perpetrator acted willfully if he intended to kill.
       “The perpetrator acted deliberately if he carefully weighed and considered for and
against his choice and, knowing the consequences, decided to kill.
       “The perpetrator acted with premeditation if he decided to kill before completing
the act that caused the death.
       “The length of time a person spends considering whether to kill does not alone
determine whether the killing is deliberate and premeditated. The amount of time
required for deliberation and premeditation may vary from person to person and
according to the circumstances.
       “A decision to kill made rashly, impulsively or without careful consideration is not
deliberate and premeditated. On the other hand, a cold, calculated decision to kill can be



                                             15
reached very quickly. The test is the extent of the reflection, not the length of time. All
other murders are murder of the second degree.
       “The People have the burden of proving beyond a reasonable doubt that the killing
was first degree murder rather than a lesser crime. If the People have not met the burden,
you must find the defendant not guilty of first degree murder.
       “Provocation may reduce a murder from first degree to second degree. The weight
and significance of the provocation, if any, are for you to decide.
       “If you conclude that the perpetrator committed murder but was provoked,
consider the provocation in deciding whether the crime was first or second degree
murder.”
       Under the foregoing instructions, the jury was told that to find a defendant guilty
of murder as an aider and abettor, the People had to prove (among other things) that a
reasonable person in the defendant’s position would have known that the commission of
murder in the first degree or murder in the second degree was a natural and probable
consequence of the commission of the fighting or challenging to fight. Later on, the
instructions told the jurors that if they decided a defendant committed murder as an aider
and abettor, they “must decide whether it’s murder of the first or second degree.”
Immediately thereafter, however, the instructions referred only to the perpetrator, as
follows:
       “A perpetrator is guilty of first degree murder if the People have proved that he
acted willfully, deliberately, and with premeditation.
       “The perpetrator acted willfully if he intended to kill.
       “The perpetrator acted deliberately if he carefully weighed and considered for and
against his choice and, knowing the consequences, decided to kill.
       “The perpetrator acted with premeditation if he decided to kill before completing
the act that caused the death.
       “[¶] . . . [¶]

                                             16
       “The People have the burden of proving beyond a reasonable doubt that the killing
was first degree murder rather than a lesser crime. If the People have not met the burden,
you must find the defendant not guilty of first degree murder.”
       As Jaime argues, the foregoing instructions erroneously “made it appear that if the
perpetrator shot Guerrero with deliberation and premeditation, then [Jaime] necessarily
was guilty of first-degree murder as well.” The same is true as to Jose, if the jury did not
find him to be the shooter. Furthermore, this error was not corrected by the earlier
instruction that informed the jury that defendants were guilty of murder as aiders and
abettors if (among other things) a reasonable person in their position would have known
that the commission of murder in the first degree or murder in the second degree was a
natural and probable consequence of the commission of the fighting or challenging to
fight. Under the instructions taken as a whole, even if the jury found that a reasonable
person in defendant’s position would have known only that the commission of murder in
the second degree was a natural and probable consequence of the commission of the
fighting or challenging to fight, the jury still could have concluded that the defendant was
guilty of murder as an aider and abettor if the other elements of that theory were met. In
then moving on to decide “whether it’s murder of the first or second degree,” the jurors
could have understood the instructions to tell them to focus on whether the perpetrator
acted willfully, deliberately, and with premeditation, and if he did so, then the murder of
which defendants were guilty was murder in the first degree, even though the jury had
earlier determined that a reasonable person in defendants’ position would have known
only that the commission of murder in the second degree was a natural and probable
consequence of the commission of the fighting or challenging to fight.
       Correct instructions would have told the jurors that if they found the perpetrator
committed first degree murder, they still needed to determine the offense of which
defendants were guilty (if any) by determining (among other things) what offense -- first
degree murder or second degree murder -- a reasonable person in defendants’ position

                                             17
would have known was a natural and probable consequence of the commission of the
fighting or challenging to fight. The instructions here did not clearly instruct the jury to
do that but instead suggested that the degree of murder of which defendants were guilty
as aiders and abettors depended solely on the degree of murder of which the perpetrator
was guilty. That was error.
       “Error in instructing the jury concerning lesser forms of culpability is reversible
unless it can be shown that the jury properly resolved the question under the instructions,
as given.” (People v. Hart, supra, 176 Cal.App.4th at p. 673.)4 No such showing has
been made here. Furthermore, this conclusion applies to Jose as well as to Jaime, even
though Jose was subject to the additional theory that he was the perpetrator, because the
record does not show whether the jury found Jose guilty as the perpetrator, as an aider
and abettor of the murder, or as an aider and abettor of fighting or challenging to fight
based on the natural and probable consequences doctrine. Nevertheless, because “the
court’s instructional error affected only the degree of the crime of which [defendant] was
convicted,” we “ ‘may reduce the conviction to [the] lesser degree [of the offense] and
affirm the judgment as modified, thereby obviating the necessity for a retrial,’ ” but at the
same time we must “ ‘give the prosecutor the option of retrying the greater offense, or
accepting [the] reduction to the lesser offense.’ ” (People v. Woods, supra, 8 Cal.App.4th
at p. 1596.) Accordingly, that is what we will do.
                                              B
                  CALCRIM No. 400 And Its “Equally Guilty” Language
       Joined by Jose, Jaime contends he received ineffective assistance of counsel
because his trial attorney did not object when the trial court instructed the jury that a
perpetrator and an aider and abettor are “equally guilty” of the crime. This instruction is



4      The Supreme Court’s disapproval of Hart in Favor did not extend to this principle
of law. (See People v. Favor, supra, 54 Cal.4th at p. 879, fn. 3.)

                                              18
from CALCRIM No. 400, which, as given here, provided in part that “[a] person is
equally guilty of a crime whether he committed it personally or aided and abetted the
perpetrator who did commit it.”
       We have explained the applicable law as follows:
       “Generally, a person who is found to have aided another person to commit a crime
is ‘equally guilty’ of that crime. (§ 31; see 1 Witkin & Epstein, Cal. Criminal Law (3d ed.
2000) Introduction to Crimes, § 77, pp. 122–123.)
       “However, in certain cases, an aider may be found guilty of a greater or lesser
crime than the perpetrator. (People v. McCoy (2001) 25 Cal. 4th 1111, 1114-1122 . . . [an
aider might be found guilty of first degree murder, even if shooter is found guilty of
manslaughter on unreasonable self-defense theory]; People v. Woods [supra] 8
Cal.App.4th [at pp.] 1577-1578 . . . [aider might be guilty of lesser crime than
perpetrator, where ultimate crime was not reasonably foreseeable consequence of act
aided, but a lesser crime committed by perpetrator during the ultimate crime was a
reasonably foreseeable consequence of the act aided].)
       “Because the instruction as given was generally accurate, but potentially
incomplete in certain cases, it was incumbent on [the defendant] to request a modification
if []he thought it was misleading on the facts of this case. H[is] failure to do so forfeits
the claim of error. (People v. Lang (1989) 49 Cal. 3d 991, 1024 . . . [party may not claim
‘an instruction correct in law and responsive to the evidence was too general or
incomplete unless the party has requested appropriate clarifying or amplifying
language’]; see People v. Samaniego (2009) 172 Cal. App. 4th 1148, 1163-1165 . . .
(Samaniego) [challenge to CALCRIM No. 400 forfeited for failure to seek modification];
but see People v. Nero (2010) 181 Cal. App. 4th 504, 517-518 . . . (Nero) [construing
CALJIC No. 3.00, also using the ‘equally guilty’ language, and finding it misleading
‘even in unexceptional circumstances’].)” (People v. Lopez (2011) 198 Cal. App. 4th
1106, 1118-1119, fn. omitted.)

                                              19
          Because there was no objection to the “equally guilty” language here, on appeal
Jaime claims his counsel was prejudicially deficient in failing to object. Jose contends
the instruction is also reviewable under Penal Code section 1259 because his substantial
rights were affected by it. Regardless of the basis for challenging the instruction, the
premise of the challenge is that the instruction (and defense counsel’s failure to object to
it) was prejudicial because the jury was constrained to find defendants guilty as aiders
and abettors of the same degree of murder as the perpetrator. For the reasons previously
stated, however, we are already reversing defendants’ first degree murder convictions for
either a reduction to second degree murder or retrial. Because a conclusion in their favor
on the present argument would not entitle defendants to any greater relief, this argument
is moot, and we need not consider whether counsel was ineffective for failing to object to
the “equally guilty” instruction or whether the instruction affected defendants’ substantial
rights.
                                               III
                               Ineffective Assistance Of Counsel
          Jose contends that based on the information he put before the trial court in his
postverdict motion to dismiss for prosecutorial misconduct, the trial court should have
recognized that by failing to secure the testimony of Shawn Siona at trial, Jose’s trial
counsel “had been deficient,” and the trial court should have “raise[d] the issue of
ineffective assistance sua sponte.” Alternatively, he contends on appeal that his trial
counsel was ineffective for failing to secure Siona’s testimony. According to Jose, he is
entitled to either a new trial based on ineffective assistance of counsel or remand with “an
opportunity to request substitute counsel to assist in a new trial motion based on
ineffective assistance of counsel.” We disagree.
          The basic facts are these: In February 2009, a private investigator hired by Jose’s
trial counsel obtained a statement from Shawn Siona, a witness to the shooting, that was
favorable to Jose. When it became apparent in early 2011 that trial would commence

                                               20
sometime in the summer, the investigator began trying to locate Siona again to serve him
with a subpoena. Efforts to locate him continued through the trial in late August and
early September. On Wednesday, September 6, Jose’s trial counsel advised the
prosecutor that he intended to call Siona as a witness but Siona had not yet been located.
On September 7, the investigator told Jose’s attorney that she had a meeting scheduled
with Siona for Friday, September 9. The attorney instructed the investigator to go
forward with the meeting and serve Siona with a subpoena to testify on Monday,
September 12. Jose’s trial counsel advised the prosecutor that Siona had been located
and that a meeting was scheduled with him. At that time, Jose’s attorney provided the
prosecutor with a copy of Siona’s statement for the first time.
       On the evening of September 8, Siona rescheduled the meeting to September 10.
On September 9, a detective located and met with Siona, who confirmed his earlier
statement. Siona failed to appear for his meeting with the investigator on September 10.
The investigator tried to locate him but could not. With no contact from Siona by late
Sunday, Jose’s trial counsel decided to focus on finalizing his closing argument. On
Monday, Jose’s attorney advised that Siona would not be testifying, and with no further
witnesses, the case proceeded to closing arguments.
       With these facts in mind, we first address Jose’s claim that he has shown on appeal
that his trial counsel was ineffective for failing to secure Siona’s testimony at trial. To
prevail on his claim of ineffective assistance of counsel, Jose must show that his trial
attorney’s assistance was objectively unreasonable under prevailing professional norms.
(People v. Ledesma (1987) 43 Cal. 3d 171, 216.) The burden of proving a claim of
ineffective assistance of counsel is squarely upon the defendant. (People v. Camden
(1976) 16 Cal. 3d 808, 816.) In determining whether counsel’s performance was
deficient, we must exercise “deferential scrutiny” (Ledesma, at p. 216) and refrain from
engaging in “the perilous process of second-guessing” counsel’s rational tactical
decisions (People v. Miller (1972) 7 Cal. 3d 562, 573). Where the record does not contain

                                             21
an explanation for the challenged aspect of representation, the judgment must be affirmed
on appeal unless counsel was asked for an explanation and failed to provide one or there
simply could be no satisfactory explanation. (People v. Pope (1979) 23 Cal. 3d 412, 425-
426, overruled on another ground as stated in People v. Ortiz (2012) 208 Cal. App. 4th
1354, 1372.) In such a case, we may reverse “ ‘only if the record on appeal affirmatively
discloses that counsel had no rational tactical purpose for his [or her] act or omission.’ ”
(People v. Zapien (1993) 4 Cal. 4th 929, 980.)
       According to Jose, his trial counsel’s “decision not to produce [Siona] as a witness
did not reflect a tactical decision but a series of blunders, and there could have been no
reasonable basis for not wanting the jury . . . to hear what [Siona] had to say in support of
Jose’s defense.” Viewed with appropriate deference, however, we believe that Jose has
not shown that the actions of his trial counsel were objectively unreasonable.
       Jose first complains of his attorney’s failure to put Siona under subpoena, even
though the investigator hired by his attorney obtained a favorable statement from Siona
more than two years before trial. In the trial court, however, Jose’s attorney attested that
he did not instruct the investigator to serve Siona with a subpoena at the outset of the case
because they “were early on in th[e] case” and “because of what appeared to be his
willingness to cooperate with the defense at that point.” Specifically, “Siona advised that
he would be cooperative and would testify when and if the necessity for it arose.” Jose’s
attorney further attested that “[o]nce it became clear that [they] were near the beginning
of this trial, [he] contacted [the] investigator and had her begin the process of locating
witnesses and getting them subpoenaed for this trial.” “This effort included attempts to
locate and serve . . . Siona.” Unfortunately, at this time they were unable to locate him.
The efforts to locate Siona “continued in earnest” through the time of trial -- indeed,
through Jose’s defense case. Although the investigator was eventually able to set up a
meeting with Siona, Siona rescheduled that meeting and then failed to show. At that



                                             22
point, time essentially ran out to secure Siona’s testimony. We do not perceive, in these
circumstances, that the conduct by Jose’s trial counsel was objectively unreasonable.
       To the extent Jose complains that “the police found [Siona] at home one day after
looking,” that fact does not demonstrate deficient performance by Jose’s attorney. The
evidence showed that after the district attorney told a police detective on Thursday,
September 8, 2011, that the defense intended to call Siona to testify on Monday,
September 12, the detective was able to locate Siona on Friday, September 9, at the
address on Lindley that Siona had given Jose’s investigator back in 2009. At that time,
however, Siona had already voluntarily agreed to meet with the defense investigator --
first on Friday, September 9, and then on Saturday, September 10. Given this agreement,
and Siona’s previously expressed intent to cooperate with the defense, Jose shows no
reason why his attorney reasonably should have anticipated that Siona would not show up
for the scheduled meeting and should have directed the investigator to look for Siona at
his residence instead.
       To the extent Jose complains that his attorney’s belated production to the
prosecution of the statement Siona gave in 2009 “created the danger that the trial court
would have excluded [Siona] as a witness,” that assertion does not establish ineffective
assistance for two reasons. First, Jose’s attorney explained to the trial court that he did
not turn over the statement earlier because he “didn’t think [they] were going to find”
Siona and therefore “did not expect . . . to call him” as a witness because he was not
under subpoena. Jose’s attorney also explained that the statement would have given the
prosecutor a basis for eliciting testimony from another witness (Cynthia Gutierrez) that
would have contradicted Jose’s anticipated testimony. Thus, Jose’s attorney had a
satisfactory tactical reason for not turning over Siona’s statement when he believed he
was not going to be able to call Siona as a witness.
       Second, the belated production of the statement also does not constitute ineffective
assistance of counsel because, given that Jose’s attorney was ultimately unable to secure

                                             23
Siona’s testimony, the risk that the trial court would have excluded that testimony based
on a discovery violation never came to fruition. Thus, even if the belated production had
been objectively unreasonable, it did not result in any prejudice to Jose. (See People v.
Rodrigues (1994) 8 Cal. 4th 1060, 1126 [reversal for ineffective assistance of counsel
requires showing of “a reasonable probability that, but for counsel’s unprofessional
errors, a determination more favorable to defendant would have resulted”].)
       Finally, to the extent Jose complains that his trial counsel “failed to seek a
continuance to obtain [Siona] as a witness,” this is an instance where the record does not
contain an explanation for the challenged aspect of representation and counsel was never
asked for an explanation. Thus, we can reverse only if there simply could be no
satisfactory explanation. (People v. Pope, supra, 23 Cal.3d at p. 425.) This is not such a
case. In any event, as we have noted, to prevail on a claim of ineffective assistance of
counsel, Jose must show that but for his trial counsel’s asserted error, it is reasonably
probable he would have received a more favorable result. Jose has not made this
showing with respect to the alleged error in failing to seek a continuance. First, he has
not shown a reasonable probability that a continuance would have been granted if his
attorney had requested one. Second, he has not shown that if the trial court had granted a
continuance, it is reasonably probable he would have been able to locate Siona and secure
his testimony. And third, he has not shown that if Siona had testified, it is reasonably
probable the case would have gone better for him. On this last point, Jose completely
fails to address with any specificity the differences between Siona’s statement and Jose’s
own trial testimony, or any of the bases on which Siona’s testimony could have been
impeached, and the effect these factors could have had on the credibility of Siona’s
testimony.5



5     In the trial court, the prosecution offered various reasons why Siona’s testimony
“would not have altered the outcome of this case,” and the trial court noted that Siona’s

                                             24
       For all of the foregoing reasons, we conclude that Jose has failed to demonstrate
on appeal that he received ineffective assistance of counsel. The question remains,
however, whether, despite this failure, he has shown that the trial court erred by not
“rais[ing] the issue of ineffective assistance sua sponte.” We conclude he has not.
       It has been said that “it is the duty of the trial judge to protect the defendant’s right
to a counsel who is effective,” “[b]ut in discharging that duty the judge must be on his
guard neither to infringe upon the defendant’s right to counsel of his choice, nor to
compromise the independence of the bar.” (Smith v. Superior Court (1968) 68 Cal. 2d
547, 559.) Thus, “when it appears to [a trial judge] that a defense counsel is making
serious mistakes to his client’s prejudice,” “the judge may intervene, at least within
reasonable limits, by disallowing pleas or motions to withdraw pleas, controlling the
scope of examination, questioning witnesses himself, making appropriate suggestions as
to the items or order of proof, commenting on the evidence, admonishing or instructing
the jury on his own motion, or exercising any of his other inherent powers over the
conduct of the proceedings to insure that the defendant receives a fair trial.” (Id. at
p. 560.)
       It has also been said that “it is the duty of a trial judge to see that a case is not
defeated by ‘mere inadvertence’ [citation], or by ‘want of attention’ [citation], and ‘to
call attention to omissions in the evidence or defects in the pleadings’ which are likely to
result in a decision other than on the merits.” (People v. St. Andrew (1980) 101
Cal. App. 3d 450, 457.) Thus, “[f]or a trial court to remain silent in the face of an
obviously inept attempt on behalf of a criminal defendant to assert a right created by the
Legislature, when a simple statement of the procedural requirement would presumably
have cured the defect on the spot and without prejudice to the interests of any party” may,


version of events (from his statement) was “riddled with conflict that would [create]
critical problems” for Jose. In asserting his ineffective assistance of counsel claim, Jose
does not address these issues.

                                               25
in appropriate circumstances, constitute “an unwarranted abdication of the judicial role.”
(Ibid.)
          Whatever duty the trial court has to intervene to prevent ineffective assistance of
counsel, we do not believe the circumstances of this case are such that it was a violation
of that duty, or otherwise an abuse of discretion, for the trial court not to “raise the issue
of ineffective assistance sua sponte” based on the failure of Jose’s trial counsel to secure
Siona’s testimony at trial or seek a continuance during the defense case to “pursue
[Siona] as a witness.” The circumstances here simply do not suggest such egregious and
inexplicable conduct by Jose’s attorney that the trial court should have intervened and
invited Jose to request substitute counsel for the purpose of assisting him in making a
new trial motion based on ineffective assistance of counsel.
                                                IV
                                           Restitution
          Sergio contends the trial court erred in ordering him to pay direct victim restitution
to Guerrero’s widow for the value of various items she left at the house after the murder
because his “criminal conduct was not a proximate cause of either [her] abrupt deserting
of all her household belongings or of the criminal theft and/or destruction of those items
by third parties.” In the alternative, he contends Guerrero’s widow’s “failure to mitigate
her damages in any degree should bar the court from reimbursing [her] loss through
criminal victim restitution.” He seeks reversal of the $4,500 award of direct victim
restitution against him.
          For his part, Jaime contends his trial counsel was ineffective because his counsel
did not object to the $11,500 in direct victim restitution sought from him, even though
Sergio had already succeeded in having that same amount reduced to $4,500. Jaime
requests that we modify the amount of direct victim restitution in his case to $4,500 or
order a new restitution hearing. Jaime also argues that if Sergio prevails on his challenge
to the $4,500 restitution award against him, we should grant Jaime the same relief we

                                                26
grant Sergio in order to avoid a subsequent habeas proceeding by Jaime based on
ineffective assistance of counsel directed at the $4,500.
       Jose joins in Jaime’s ineffective assistance of counsel argument as to the $7,000
reduction and also purports to join in Sergio’s proximate causation and mitigation of
damages arguments as to the remaining $4,500.
                                              A
                                    Factual Background
       In May 2011, Sergio pled no contest to the lesser included offense of voluntary
manslaughter in exchange for a middle term sentence of six years in prison. Sentencing
was scheduled for June, to coincide with the sentencing of Hugo Torres, who had entered
into an earlier plea agreement.
       Prior to the June sentencing hearing, Guerrero’s widow submitted, in support of a
claim for restitution, an itemized list of items that were left at the family home after she
abandoned it following her husband’s murder.6 According to her statement, “[s]hortly
after the shooting, she contacted the bank and told them she would no longer be able to
make the mortgage payments [on the house],” and “[t]he bank took the house back.” She
said “[s]he and her children essentially walked away from their home and their
possessions,” including Guerrero’s “tools and building materials he was using to make
improvements to the house.” They were (as of the time of her victim statement) sharing a



6       The probation report that was later prepared for Jose in October 2011 contains a
victim statement from Guerrero’s widow obtained in August 2009 that contains this list.
Although Sergio waived a probation report, a probation report was prepared for Hugo for
the June 2011 sentencing hearing. That report is not part of the record on these appeals
because Hugo did not appeal his conviction. Nevertheless, we see no reason to believe
that the victim statement contained in Jose’s probation report in October 2011 was any
different than the victim statement contained in Hugo’s probation report four months
earlier. Accordingly, it appears the information regarding restitution that the parties
argued over at the June 2011 sentencing hearing was the information from the victim
statement in the probation report.

                                              27
rented house with her brother-in-law. The property left at the house, which was valued at
$11,500 and for which she was seeking restitution, was as follows: “One clothes washer
($200.00), two clothes dryers ($300.00), two refrigerators ($300.00), two televisions
($500.00), two couches ($200.00), kitchen appliances and utensils ($700.00), a master
bedroom set ($1,000.00), children’s bunk beds ($300.00), wall hangings/pictures
($500.00), building materials ($7,000.00), a lawn mower ($300.00), ladders ($100.00)
and a wheel barrow [sic] ($100.00).”
       At the June 2011 sentencing hearing, Hugo’s attorney objected to the items from
the house being included in the victim restitution claim because Guerrero’s widow
“certainly had the option of having somebody take them and move them to her other
residence or put them in storage, what have you.” The trial court ordered victim
restitution in the amount of $11,500, as requested (not including the amount payable to
the victims of violent crime program), “subject to [a] restitution hearing” if Hugo chose
to request one.
       Sergio’s attorney joined Hugo’s objections to the amount of victim restitution
payable to Guerrero’s widow and requested a restitution hearing. The court again
ordered $11,500 in victim restitution payable directly to Guerrero’s widow. The
restitution hearing was set for July, but later apparently was continued to September.
       In advance of the restitution hearing, the People filed a brief asserting that “the
Victim and her children walked away from their home and their possessions, including
furnishings, due to their fear after the children and the Victim witnessed her husband,
who only moments prior had been holding their infant daughter, get shot in the head in
front of their home . . . . It is due to witnessing this traumatic event . . . that they no
longer felt safe remaining there.”
       Sergio filed an opposition to the request for restitution, arguing that “ (1) the
government has failed in its burden to specify with particularity the items claimed to be
valid objects of restitution and the value of those items, and (2) the government fails to

                                               28
prove how those losses are attributable to the defendant.” Sergio asserted that the People
had “failed to prove why [Guerrero’s widow] was unable to take any or all of these items
with her when she moved from the home and in with her brother-in-law or why she was
unable to retrieve them later.” He further asserted it was “unclear how long [the
property] sat at the residence after the incident and more unclear why some items of
personal property, such as clothing and other items of personal property were moved to
the new residence but not these.” Sergio also argued that the claim for $7,000 for
building materials was “too vague to respond to and too vague to overcome the
claimant’s burden of proof.”
       At the restitution hearing, the court recited the facts of the crime and noted, from
the court’s recollection of the testimony at trial against the remaining defendants just over
a week earlier, that Guerrero’s widow had “abandoned the home that night and never
returned.”7 When Hugo’s attorney argued that she did not “have to leave her home,” the
court disagreed, based on “having heard the testimony in this case.” According to the
court, “There was nothing safe about remaining at that house based on upon what
happened in this neighborhood.” Hugo’s attorney then argued that at least “she could
have taken those items” for which she was now seeking restitution. He asserted, “They
didn’t have to abandon the property. They could have taken the property or they could
have had other people, friends, professional moving people come in and do it.”
       Sergio’s attorney argued that it was not known what happened to the property left
at the house: “We don’t know if they [sic] stayed in the house until the bank took it over.
We have no idea. [¶] All we know is that this victim who is still local who testified here
last week or the week before in this court and was still around and able-bodied and have



7      In fact, at trial Guerrero’s widow testified that she “had to leave [the home] that
day” and she never slept there again. Guerrero’s widow testified at trial on August 24,
2011, just over a week before the restitution hearing on September 2.

                                             29
[sic] relatives available made, apparently, no effort and we have no explanation why no
effort was made to probably take some things of personal property, clothing, et cetera,
but simply walk away from the rest and then, thereafter, make no effort to try to retrieve
them.”
         The People argued that the items for which restitution was sought were “large
items and anyone [who’s] moved knows that this isn’t just something that you throw in
the back of your car.” The People also argued that “it appears based on the neighborhood
anyone would be in fear to return to that specific home.”
         The trial court found that Guerrero’s widow “lost all of her personal property
because she was afraid to go back or didn’t go back” to the house. The court also
observed that “it’s not unreasonable to think she didn’t want to have these items with her
any more [sic] because of what your clients were involved in.” Sergio’s attorney
interjected, “We keep talking about her not going back; that’s not in this record. And I
don’t know where that comes from. And I don’t know if she went back the next day and
got some clothes.” The court asserted that it was “in the probation report.” Sergio’s
attorney clarified that the probation report did not say she never went back to the house.
Sergio’s attorney also argued that the court was “ascribing emotional behavior to her,”
and “we don’t know that either.” In response, the court referenced the fact that
Guerrero’s widow was “taking medication for depression and said she would prefer to die
but her children need her.” Sergio’s attorney responded, “I agree that it’s a horrible
emotional thing for her to go through. I just am not sure that it necessarily gets us that
last step that she didn’t want to see these things ever again because of the ordeal that
happened.”
         The court concluded that whether Guerrero’s widow “didn’t want these things or
felt she could not retrieve these things,” either way it was sufficient to justify a restitution
order. The court then found that the stated values for the various items were “within the
ballpark,” except for the $7,000 for building materials, at least without “further

                                              30
information as to what it is that was lost and is being claimed.” The court suggested
putting the matter over for a couple of weeks so the People could provide defense counsel
with more information about the building materials. What the court ultimately did,
however, was take out the $7,000 and order victim restitution to Guerrero’s widow in the
amount of $4,500, with leave for the People to file a request for the additional $7,000,
along with supporting documents, within 30 days.
       Later in September, the People filed a supplemental brief that provided the
following additional information: “[D]ue to the size of their family, [Guerrero and his
widow] were planning to add two bedrooms to their home as well as a new roof. The
$7,000 in building materials . . . was for the cost of those materials, specifically, cement,
nails, water heater, wheelbarrows, insulation, sheet rock [sic], shingles, roofing material,
framing and $4,000 in lumber.” It does not appear from the record, however, that any
further hearing was ever held on this additional amount with respect to Sergio, or that any
additional restitution was ever ordered as to him.
       At Jaime’s sentencing hearing in mid-October 2011, the court ordered him to pay
victim restitution in the amount of $11,500 without objection. Likewise, at Jose’s
sentencing hearing in early November 2011, the court made the same order as to Jose
without objection.
                                              B
                     The Award Is Not Supported By Substantial Evidence
       As we have noted, Sergio contends the trial court erred in ordering him to pay
direct victim restitution to Guerrero’s widow for the value of the items left at the house
because his “criminal conduct was not a proximate cause of either [her] abrupt deserting
of all her household belongings or of the criminal theft and/or destruction of those items
by third parties” and because Guerrero’s widow’s “failure to mitigate her damages in any
degree should bar the court from reimbursing [her] loss through criminal victim
restitution.” In their brief, the People contended the victim restitution award was proper

                                             31
because defendants “should have foreseen the possibility . . . that the victim’s family
would move out and never return, thereby losing their possessions.” According to the
People, “They walked away from their possessions because they were afraid to return and
when they did go back, those possessions were stolen. Abandoning the property was
realistic as the crime had occurred at the home and the act of abandonment was done in
reaction to the criminal act.”
       There are at least two problems with the People’s argument in their brief. First, it
is contradictory. On the one hand, the People assert that Guerrero’s family left their
residence the day of the crime and “never return[ed].” On the other hand, the People
assert that “when they did go back, th[eir] possessions were stolen.” Second, and more
important, there is no evidence in the record to support the argument. Specifically, there
is no evidence that Guerrero’s widow was “afraid to return” to the residence, no evidence
that she and her family “never return[ed]” to the residence, and no evidence that “th[eir]
possessions were stolen.” Although it certainly would be reasonable for Guerrero’s
widow to have been afraid following the murder of her husband in the yard, the evidence
shows no connection between the reasonable amount of fear one would expect and the
failure to retrieve or send someone else to retrieve the contents of the house at some
point. Indeed, it appears to be because of the paucity of the evidence here, which the trial
court tried to fill in with speculation, that the People ended up arguing factually
contradictory scenarios in their brief.
       From what appears in the probation report, Guerrero’s widow never told the
probation officer that she and her children fled the residence immediately after the crime
and never returned. What she told the probation officer was that “[s]he and her children
essentially walked away from their home and their possessions.” (Italics added.)
However, she said this after only saying that “[s]hortly after the shooting, she contacted
the bank and told them she would no longer be able to make the mortgage payments,”
and “[t]he bank took the house back.” Thus, it appears Guerrero’s widow abandoned the

                                             32
house to foreclosure by the bank because she could not afford to make the mortgage
payments. There was no explanation, however, of why (or when) she abandoned the
property in the house for which she sought restitution.
       There is also no evidence that Guerrero’s widow and her children walked away
from their possessions because they were afraid to return. It was the People who first
injected the idea of fear in arguing that Guerrero’s widow and her children had “to flee
that night in fear of what had happened [and] based on this immediacy and emergency
they had to leave the furnishings behind.” The court later adopted that idea, primarily (it
appears) from its view of the evidence in the trial that was going on simultaneously
against the three remaining defendants as of the date of the restitution hearing for Sergio
(and Hugo, who is not before us).8 But Guerrero’s widow never said she was afraid to
return to the property, and she never said she did not return to the property. At the trial
against the three remaining defendants, this was her pertinent testimony:
       “Q.    After he was killed, how much longer did you live there?
       “A.    I had to leave that day.
       “Q.    Did you ever sleep there again?
       “A.    No.”
       The prosecutor did not elicit any testimony from Guerrero’s widow that she never
returned to the property, only that she never slept there again. And he did not elicit any
testimony about why she did the latter. At the restitution hearing, the trial court
speculated that she left behind the items for which she was seeking restitution either
because “she didn’t want these things” because they were associated with the emotional




8       When Hugo’s attorney shook his head in the middle of the trial court’s ruling, the
trial court responded, “You can disagree with me. Appeal me if you want. I’ve listened
to this case. I know what the circumstances are. I know what this neighborhood is based
upon the testimony that I’ve heard.”

                                             33
trauma of the murder or because she “felt she could not retrieve these things” because of
her fear of the neighborhood, but there was no substantial evidence -- either in her
statement to the probation officer or in the testimony at the trial against the remaining
three defendants -- to support the court’s conclusion.9
       There is also no evidence in the record that the items left behind at the residence
were stolen. Indeed, there is no evidence about what happened to them. The statement
of Guerrero’s widow to the probation officer supports the conclusion that she and her
children abandoned the items by leaving them at the house but there was no evidence of
what happened to them from there: whether they were stolen by third parties, claimed by
the bank after the foreclosure, or even taken by other family members with permission,
tacit or explicit. More important, though, is the absence of any evidence as to why
Guerrero’s widow abandoned these items. Absent further evidence on the matter, neither
we nor the trial court could reasonably conclude that the decision of Guerrero’s widow to
abandon the property was reasonable and reasonably foreseeable, rather than being (as
Sergio argues) an intervening cause that precludes a finding of liability for restitution.
(See People v. Jones (2010) 187 Cal. App. 4th 418, 427.)
       In fact, at oral argument the People essentially abandoned the arguments in their
brief defending the restitution award and conceded that the matter must be remanded
because the existing evidence is insufficient to support the award. Thus, we reverse the
restitution award against Sergio for lack of substantial evidence and remand for a new
restitution hearing. (See People v. Thygesen (1999) 69 Cal. App. 4th 988, 995-996.)


9       Although Sergio does not complain about it directly, we find it problematic that in
ordering restitution against him, the court relied on its recollection of testimony given a
week or so earlier at the trial against the remaining defendants: a trial at which neither
Hugo nor his attorney was present. When the court represented at the outset of the
restitution hearing that “the testimony before this Court” was that Guerrero’s widow
“abandoned the home that night and never returned,” the court was mistaken, but neither
of the defendants who were then contesting the restitution award could have known that.

                                             34
        As both Jaime and Jose generally appear to recognize, because they did not object
to the restitution orders against them, they have forfeited any direct challenge on appeal
to those orders and must instead bring any challenge to those orders under the rubric of
ineffective assistance of counsel.10 Jaime makes an argument on that basis, in which Jose
joins, but that argument is targeted only to the $7,000 reduction Sergio’s attorney
obtained that their attorneys failed to request also. Nevertheless, because we are
reversing the restitution award as to Sergio and remanding for a new restitution hearing,
and because the basis of the restitution award against each defendant is the same, we
conclude that the appropriate resolution here is to reverse the direct victim restitution
orders as to all three defendants, and to remand for new restitution hearings for all three
of them.
                                       DISPOSITION
       As to Sergio, the order of $4,500 in victim restitution payable to Guerrero’s
widow is reversed, and the case is remanded for a new restitution hearing. Otherwise, the
judgment against Sergio is affirmed.
       As to Jaime and Jose, their convictions of first degree murder are reversed unless
the People accept reduction of the convictions to second degree murder. If, after the
filing of the remittiturs in the trial court, the People do not bring Jaime and Jose to retrial
on the premeditation and deliberation element of first degree murder within the time set
forth in Penal Code section 1382, subdivision (a)(2) -- 60 days unless waived by the
defendant -- then the remittiturs shall be deemed to: (1) modify the judgments to reduce




10    To the extent Jose purports to adopt Sergio’s argument of error, Jose cannot do so
because he forfeited any direct assertion of error by failing to object in the trial court.

                                              35
their convictions to second degree murder; and (2) reverse the orders of $11,500 in victim
restitution payable to Guerrero’s widow, and the trial court shall resentence both
defendants accordingly and shall conduct new restitution hearings.



                                                       ROBIE                 , J.



We concur:



      NICHOLSON             , Acting P. J.



      DUARTE                , J.




                                             36